PER CURIAM:
Antonio Charles Blow, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blow v. Stansberry, No. 2:08-cv-00426-RGD-TEM (E.D.Va. Oct. 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*225fore the court and argument would not aid the decisional process.

AFFIRMED.